Title: Thomas Jefferson to Daniel Scott, 16 November 1810
From: Jefferson, Thomas
To: Scott, Daniel


          
            Sir
            Monticello Nov. 16. 10
          
           For the corn which I purchased from you I was to make paiment at our July court, and prepared to do so. but no application being made either at that or the ensuing court, and having always uses for money, I employed it otherwise. I have constantly however left a larger sum in the hands of my mill-tenant which I could command at short warning, indulgence being useful to him until the money was wanting. I still hold my self in the same readiness on short notice.  but this being the season for laying in my stock of nailrod for the winter, from Philadelphia & before the Delaware freezes, I should be glad to enlarge my stock, if it should be convenient to you to leave your money uncalled for till March or the 1st week of April. other sums due to me then, as well as my crops, will enable me abundantly to answer your demand, to which in that case I shall willingly add interest from the time at which it was paiable. I send the bearer to know your pleasure on this subject, as it will decide the amount of nailrod now to be ordered from Philadelphia. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        